Citation Nr: 1309084	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  07-03 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating prior to September 9, 2011 and entitlement to an initial rating in excess of 10 percent beginning September 9, 2011 for service-connected dermatophytosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned at a personal hearing conducted at the RO in April 2011.  

The issue on appeal was last before the Board in July 2011 when it was remanded for additional evidentiary development.  Also before the Board in July 2011 were claims for earlier effective dates for the grant of service connection for diabetes mellitus, hearing loss, and dermatophytosis claims for increased ratings for diabetes mellitus and hearing loss.  These claims were all denied.  The issues are no longer on appeal.  

The issues of entitlement to service connection for hyperlipidemia, entitlement to service connection for bilateral macular degeneration and entitlement to an earlier effective date for the grant of service connection for hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

In July 2011, the Board determined that the Veteran's skin claim had to be remanded for another VA skin examination.  The Board specifically noted that one of the reasons for the remand was to have the Veteran examined during a period of recurrence of his skin disease.  The Veteran has submitted statements and testified that his skin disease is more extensive than when evaluated by VA.  In paragraph 2 of the remand instructions, the Board directed the RO to schedule the Veteran for a VA examination to determine the nature and extent of his service-connected skin disease and to advise the Veteran that, should his skin symptoms be unobservable on the date of his scheduled examination, he should inform VA of this fact and reschedule another examination on another date.  A VA examination was conducted in September 2011.  Significantly, the Board can find no evidence that, when the Veteran was scheduled for the VA examination, he was informed of the fact that this should be when his skin disease was active.  

At the time of the September 2011 VA examination, physical examination revealed a hyperpigmented area of the groin.  However, just one month prior in August 2011, the Veteran wrote that his skin disease affected his groin, rectum and fingers.  In September 2012, one year after the examination, the Veteran wrote that his skin disease affected his groin area, the insides of his legs, his rectum, his fingers and toes.  The Board finds there is evidence that the Veteran's skin disease may be more extensive than when examined in September 2011 and the Veteran had not been informed by VA that he should be examined by VA when his skin disease was active.  

In Ardison v. Brown, 6 Vet. App. 405, 407 (1994), the United States Court of Appeals for Veterans Claims held that the duty to assist requires that, when a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA must provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See also Bruce v. West, 11 Vet. App. 405, 410 (1998) (interpreting the Court's decision in Ardison).  There is no indication that the flares of the Veteran's skin disease were of a relatively short duration such that scheduling an examination during an active phase would be impractical.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).

Based on the above, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and extent of his service-connected skin disease, which should be conducted to the extent possible, when the Veteran's skin disease is increased in symptomatology.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).   

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected dermatophytosis or tinea infection.  The claims folder should be made available to, and reviewed by, the examiner, and the examiner should state that the Veteran's C-file has been reviewed in association with the examination.   The examiner should also review any pertinent evidence in Virtual VA.  When providing notification of the date of the examination, the Veteran must be advised that, should his symptoms be unobservable on the date of his scheduled examination, he should inform VA of that fact and reschedule another examination on another date.  

2.  If the benefit sought on appeal is not granted in full, the AMC should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



